DETAILED ACTION
	This is in response to the application received on June 25th 2020, in which claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  it recites “the first output …”, “the input of a second”, “the second output”, and “the input of a first” without antecedent basis, these terms should read “a” instead of “the”.  Appropriate correction is required.

Claim 2 is objected to for similar reasons, it recites “the interface of the appliance” and “the logical functions” without antecedent basis.  

Claims 9 and 10 use the same terms and are also objected to for the same reasons.  Please review all claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin US 2014/0170275 A1 in view of Dhanabalan et al. US 2016/0373361 A1.

Regarding claim 1, Bordin discloses:
receiving, by a processer from the first output of a first embedded device of an appliance, a first set of data configured to be received at the input of a second embedded device (computer system with processor is connected to appliance with multiple embedded devices and receives data – see Figs. 19-20, paragraphs 158-163 and 204-208);
receiving, by the processor from the second output of a second embedded device of the appliance, a second set of data configured to be received at the input of a first embedded device (computer system with processor is connected to appliance with multiple embedded devices and receives data – see Figs. 19-20, paragraphs 158-163 and 204-208);

providing, by the processor to the input of the second embedded device, the first set of data (transmit data between elements/devices – see Fig. 2);
providing, by the processor to the input of the first embedded device, the second set of data (transmit data between elements/devices – see Fig. 2).; and
transmitting, by the processor and to a remote server, data of interest  (communicate with remote computer – see paragraphs 153, 158 and 237).

Does not explicitly disclose determining, by the processor, a time of transmission based on the transmission preferences, and transmitting … at the time of transmission but this is taught by Dhanabalan as an appliance that optimizes network traffic by transmitting data at a schedule time (paragraph 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bordin to schedule data transmission as taught by Dhanabalan.  Dhanabalan teaches this optimizes network traffic (abstract, paragraph 22).

Regarding claim 2, Bordin discloses the first embedded device is an interface controller associated with the interface of the appliance (user interface for control of appliance – paragraphs 249-250); and


Regarding claim 3, Bordin discloses receiving, by the processor and from a remote server, instructions associated with the appliance, wherein the instructions indicate one or more of machine-readable instructions and at least one executing device (receive recipe from server which is instructions for the appliance – see paragraphs 60-64, 89-93, also paragraph 167 and Fig. 1;
transmitting, by the processor and to the at least one executing device, the machine-readable instructions (send instructions – Fig. 2, paragraphs 141-143); and
receiving, by the processor and from the at least one executing device, a response to the machine-readable instructions (receive response via sensors, and/or user interface and controls – paragraph 229); and
transmitting, by the processor and to the remote server, a confirmation that the instructions were successfully executed, wherein the confirmation may comprise the response (send record to server which indicates success/failure – paragraphs 231-234).

Regarding claim 4, Bordin discloses identifying an interface status of the appliance as provided in the instructions (obtain status – paragraph 254); and


Regarding claim 6, Bordin discloses navigating a menu program (menu based user interface – paragraph 249);
extracting by the processor, menu data by manipulating the menu program according to an extraction procedure, wherein the extraction procedure copies data provided by the pages of the menu program (menu is displayed – paragraphs 250-251, Table 1; this display is the result of “extracting” the menu from the code and copying for display); and
determining by the processor that menu data meet the transmission preferences (menu allows for communication with server when desired – see paragraph 249).

Regarding claim 7, Bordin discloses the transmission preferences are provided by the remote server (receive data from remote server – paragraph 134; data relates to “transmission preferences” because it is requested and thus a preference has been expressed for transmission, see paragraph 97).

Regarding claim 8, Bordin discloses the transmission preferences are associated with data characteristics that identify data for transmission to the remote server (transmit record or specific data to server – see and paragraphs 248-249, 319).



Regarding claims 10-12 and 14-16, they correspond to the previously presented dependent claims and thus are rejected for the same reasons.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin and Dhanabalan in view of Bach et al. US 2017/0023256 A1.

Regarding claims 5 and 13, the combination of Bordin and Dhanabalan does not explicitly disclose the interface status of the appliance is one of locked and unlocked but this is taught by Bach as an appliance that is either locked or unlocked using the interface (paragraph 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the lock/unlock interface status taught by Bach.  One of ordinary skill in the art would have appreciated that a lock status can provide increased safety (see Bach paragraph 5).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Gary, JR. et al. US 2017/0163438 A1 discloses a system for remote control of appliances (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON D RECEK/             Primary Examiner, Art Unit 2458                                                                                                                                                                                           
(571) 270-1975